367 F.2d 391
GOTTFRIED BAKING COMPANY, Inc., Appellant,v.Kathryn GOTTFRIED, National Yeast Corp. and Standard Brands Corp., Appellees.
No. 204.
Docket 30842.
United States Court of Appeals Second Circuit.
Argued October 6, 1966.
Decided October 17, 1966.

Harris Levin, New York City (Michael J. Crames and Levin & Weintraub, New York City, on the brief), for appellant, Gottfried Baking Co., Inc.
Alfred A. Rosenberg and Stanley B. Hendler, New York City, for appellant, Official Creditors' Committee.
Howard Meyer, New York City, for appellant, Local 50, American Bakery Workers.
Alex L. Rosen, New York City, for appellees.
Before SMITH, HAYS and FEINBERG, Circuit Judges.
PER CURIAM:


1
The appellant, Gottfried Baking Company, Inc., was adjudicated a bankrupt on August 31, 1966 by the referee in bankruptcy. This appeal is from an order of the District Court which sustained the referee's action.


2
The debtor filed a petition for an arrangement under Chapter XI, § 322 of the Bankruptcy Act, 11 U.S.C. § 722, on November 1, 1965 and since that time has operated its business as debtor in possession. Losses substantially in excess of $200,000 were incurred and on July 28, 1966 the referee, acting pursuant to § 326 of the Bankruptcy Act, ordered that the debtor "deposit the sum of $50,000.00 indemnity against further loss or diminution to this estate or in the alternative it may deposit $50,000.00 on deposit toward the plan * * *." Gottfried was adjudicated a bankrupt when it failed to comply with this order.


3
On this appeal it is asserted that the referee erred by failing to make sufficient findings of fact or conclusions of law and that he abused his discretion by requiring the indemnity bond, refusing to permit the sale of certain real estate, and giving insufficient weight to the recommendations of the creditors' committee. The District Court rejected each of these contentions in upholding the referee's determination.


4
We find no reason to disturb the conclusion of the District Court.


5
Affirmed.